Per Curiam:
The order appealed from should he modified by striking out the words “ without prejudice to any proceedings heretofore had and without changing the date of issue,” and inserting in place thereof the words: “ cause to retain its date of issue and place upon calendar if defendant so elects,” and as modified affirmed, without costs to either party. Present—Clarke, Laughlin, Scott, Dowling and Hotchkiss, JJ. Order modified as stated in opinion, and as modified affirmed, without costs. Order to be settled on notice.